                                    Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 1 of 35
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                     Judy K. Evans, Administratrix of the                                       Columbia County, Warden David Varano,
                                     Estate of Tyler Jay Evans, deceased                                        Deputy Warden George Nye, Serena Novotney, LPN, et al
    (b) County of Residence of First Listed Plaintiff                 Columbia County                         County of Residence of First Listed Defendant             Columbia County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
          David J. Caputo, Esquire
          Youman & Caputo, LLC
          3803 West Chester Pike, Suite 150
          Newtown Square, PA 19073
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                x’ 3    Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                TORTS                               FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 485 Telephone Consumer
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)                 Protection Act
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))         ’ 490 Cable/Sat TV
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 850 Securities/Commodities/
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))                     Exchange
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     ’ 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 893 Environmental Matters
’   210 Land Condemnation            X
                                     ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 895 Freedom of Information
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party            ’ 896 Arbitration
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 899 Administrative Procedure
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                             Act/Review or Appeal of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       ’ 462 Naturalization Application                                     ’ 950 Constitutionality of
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                                    State Statutes
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
x’ 1   Original
       Proceeding
                         ’ 2 Removed from
                             State Court
                                                          ’ 3         Remanded from
                                                                      Appellate Court
                                                                                                ’ 4 Reinstated or
                                                                                                    Reopened
                                                                                                                        ’ 5 Transferred from     ’ 6 Multidistrict
                                                                                                                                                         Litigation -
                                                                                                                                                                          ’ 8 Multidistrict
                                                                                                                            Another District                                  Litigation -
                                                                                                                        (specify)                        Transfer            Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          42 U.S.C. § 1983
VI. CAUSE OF ACTION                       Brief description of cause:
                                          Civil Rights Wrongful Death and Survival Action
VII. REQUESTED IN                         ’ CHECK IF THIS IS A CLASS ACTION                     DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:                               UNDER RULE 23, F.R.Cv.P.                                                                       JURY DEMAND:             x’ Yes    ’ No
VIII. RELATED CASE(S)
                                             (See instructions):
      IF ANY                                                          JUDGE                                                                  DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
            4/30/2020
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
            Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 2 of 35




                       UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
___________________________________
                                     :
JUDY K. EVANS, Administratrix of the :
Estate of TYLER JAY EVANS, Deceased :
                                     :
                        Plaintiffs,  :  CIVIL ACTION NO.
                                     :
                   vs.               :
                                     :
COLUMBIA COUNTY,                     :  JURY TRIAL DEMANDED
WARDEN DAVID VARANO,                 :
DEPUTY WARDEN GEORGE NYE,            :
SERENA NOVOTNEY, LPN                 :
MEDICAL JOHN DOES 1-10               :
SERGEANT JARED CUNFER,               :
CORRECTIONAL OFFICER PATRICK :
ZIELECKI, CORRECTIONAL OFFICER :
BRENT HARNER, and                    :
CORRECTIONAL OFFICER JOHN            :
DOES 1-10                            :
                                     :
                        Defendants. :
___________________________________ :

                                          COMPLAINT

I.     INTRODUCTION

       1.       Prison restraint chairs allow correctional officers to strap an inmate at the wrists,

ankles, lap and shoulder, thereby substantially restricting the prisoner’s ability to move any part

of his or her body.

       2.       Restraint chairs pose well-known safety dangers and their use often subjects

prisoners to cruel and inhumane treatment. Restraint chair misuse by poorly trained, deliberately

indifferent and/or malicious correctional staff has caused numerous needless deaths of prisoners

in the United States.
            Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 3 of 35




       3.       For that reason, as far back as the year 2000, the United Nations Committee on

Torture urged the United States to abolish restraint chairs as a method of restraining those in

custody because their use “almost invariably leads” to breaches of the United Nations Human

Rights Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or

Punishment, which the United States ratified in 1994.

       4.       Prisons in the United States nonetheless continue to use restraint chairs but, in an

effort to prevent deaths and serious injuries, generally accepted correctional standards require

that restraint chairs be used in very limited circumstances, with significant controls, supervision

and medical care, and for the shortest duration necessary to achieve a legitimate correctional

objective, where one exists.

       5.       On June 2, 2019, Tyler Jay Evans – a 19-year-old man with intellectual

disabilities and mental illness – died as a result of 22 hours of continuous restraint chair

confinement at Columbia County Prison. Tyler Evans was in prison on a probation violation

after testing positive for methamphetamine following a domestic disturbance. He was supposed

to be on suicide watch, though a medical evaluation immediately before he was taken to prison

concluded that he did not present a significant suicide risk. Once restrained in the chair, Tyler

Evans spent most of the next 22 hours in distress, struggling against the restraints for any

freedom of movement and crying out in vain to speak with his “mommy.”

       6.       As set forth in detail below, Tyler Evans died at the hands of Columbia County

Prison correctional and medical staff so poorly trained in restraint chair use that, by their own

admission under oath, they had no understanding that prolonged chair confinement created a risk

of death or serious injury. Prison staff violated multiple policies by placing Tyler Evans in the

restraint chair without either a legitimate reason or the required documentation, by keeping him



                                                 2
            Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 4 of 35




in the chair without justification and well beyond the permitted time limits for restraint, by

failing to obtain necessary supervisory approvals, and by failing to provide timely medical

attention when it became clear that his life was in danger. From the moment he arrived at the

prison, Tyler Evans was insulted and mocked; he was called a “retard” among other derogatory

and offensive terms. Prison staff subjected Tyler Evans to excessive force by keeping him

mechanically restrained for 22 hours for no legitimate purpose and when it was clear that

prolonged restraint was taking a profound physical and psychological toll. Then, with deliberate

indifference, they failed to provide or request any medical attention when Tyler Evans was

clearly in medical distress. Ultimately, Tyler Evans suffered a fatal cardiopulmonary arrest as

the CPR-trained correctional officers responsible for his well-being took no appropriate action

for more than 20 minutes.

       7.       For these reasons, Plaintiff Judy Evans, as the Administrator of the Estate of Tyler

Evans, brings this civil rights wrongful death and survival action pursuant to 42 U.S.C. § 1983

and Pennsylvania law against Columbia County and various individual Columbia County Prison

correctional and medical staff. Plaintiff seeks substantial damages and all available remedies

under federal and state law for the needless and tragic death of Tyler Evans.

II.    THE PARTIES

       A.       Plaintiff and Her Decedent

       8.       Plaintiff Judy K. Evans is an individual citizen of the Commonwealth of

Pennsylvania and the duly appointed Administratrix of the Estate of Tyler Jay Evans, Deceased.

See Short Certificate attached hereto as Exhibit A.

       9.       Tyler Jay Evans was born on January 14, 2000 and died on June 2, 2019 at

Columbia County Prison.



                                                 3
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 5 of 35




       B.     Defendants

       10.    Defendant Columbia County is a municipal government in the Commonwealth of

Pennsylvania, which operates Columbia County Prison, 721 Iron Street, Bloomsburg, PA 17815.

       11.    At all relevant times, Defendant David Varano was employed by Defendant

Columbia County as the Warden of Columbia County Prison and was the final policymaker for

Defendant Columbia County regarding all correctional matters at Columbia County Prison.

       12.    At all relevant times, Defendant George Nye was employed by Defendant

Columbia County as the Deputy Warden of Columbia County Prison.

       13.    At all relevant times, Defendant Serena Novotney, LPN was a nurse working as

an independent contractor and/or employee of Defendant Columbia County whose duty and

responsibility was to provide medical care to inmates at Columbia County Prison.

       14.    At all relevant times, Defendant Medical John Does 1-10 were medical

professionals working as independent contractors or employees of Defendant Columbia County

whose duty and responsibility was to provide medical care to inmates at Columbia County

Prison. Plaintiff does not presently know the names of these defendants but will seek leave to

amend the Complaint if needed as to any appropriate defendant after the completion of additional

discovery.

       15.    At all relevant times, Defendant Jared Cunfer was employed by Defendant

Columbia County as a Correctional Officer holding the position of Sergeant and Third Shift

Commander at Columbia County Prison.

       16.    At all relevant times, Defendant Patrick Zielecki was employed by Defendant

Columbia County as a Correctional Officer at Columbia County Prison.




                                               4
            Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 6 of 35




       17.      At all relevant times, Defendant Brent Harner was employed by Defendant

Columbia County as a Correctional Officer at Columbia County Prison.

       18.      At all relevant times, Defendant Correctional Officers John Does 1-10 were

correctional employees employed by Defendant Columbia County at Columbia County Prison.

Plaintiff will seek leave to amend the Complaint as to name any appropriate defendant whose

identity is presently unknown to Plaintiff but whose name becomes known during discovery.

       19.      At all relevant times, all Defendants acted under color of state law.

       20.      At all relevant times, all Defendants acted in concert and conspiracy and were

jointly and severally liable and responsible for the harms to, and death of, Tyler Evans.

III.   SUBJECT MATTER JURISDICTION AND VENUE

       21.      The Court has subject matter jurisdiction over this case pursuant to 42 U.S.C. §

1983 and 28 U.S.C. §§ 1331, 1343(a)(3), 1343(a)(4) and 1367(a).

       22.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

IV.    FACTS

       A.       Prison Restraint Chairs and Columbia County Prison’s Policies and
                Procedures Regarding Restraint Chair Usage

       23.      Given their safety risks and potential for misuse as described above,

manufacturers of restraint chairs typically provide warnings regarding conditions of use,

including recommendations regarding monitoring, medical supervision and limits of restraint

duration.

       24.      In addition, prisons that use restraint chairs generally adopt policies and

procedures regarding their use, including policies and procedures that establish requirements for

monitoring, medical supervision and limits of restraint duration. Such policies and procedures




                                                  5
          Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 7 of 35




should comply with national standards established by recognized correctional health

organizations.

       25.       Columbia County Prison has utilized a restraint chair on inmates for many years

and, as of June 2019, had a Restraint Usage Procedure (Policy No. 085-2010) in effect that

governed use of its restraint chair.

       26.       Columbia County Prison originally adopted Policy No. 085-2010 on August 30,

2010, and, as of June 2019, the most recent revision was approved on October 23, 2015.

       27.       Policy No. 085-2010 (hereinafter referred to as the 2015 Policy) was approved by

Defendant Warden David Varano.

       28.       According to the 2015 Policy, the restraint chair must “never [be] used as a form

of punishment and is designed to allow an inmate to either sober up or calm down.”

       29.       The 2015 Policy states that use of the Restraint Chair “allows correctional staff to

seek medical or psychological help for the detainee as the situation dictates.”

       30.       The 2015 Policy provides further, inter alia, that:

                 a. “Any inmate placed in the Emergency Restraint Chair will be monitored until

                    such time as the chair is no longer used or needed.” (2015 Policy, ¶ 2.)

                 b. “The Restraint Chair Log shall be filled out to completion each time the

                    Restraint Chair is utilized.” (Id. ¶ 3.)

                 c. “If no medical staff available [sic] on site, they will be called in. If medical

                    staff are unavailable, the watch commander can check the restraints.” (Id. ¶

                    5.)

                 d. “Medical treatment, if needed, shall be provided in a timely manner.” (Id. ¶

                    6.)



                                                   6
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 8 of 35




               e. “When an inmate is placed in the restraint chair, the Warden must be

                   notified.” (Id. ¶ 10.)

               f. “As with any planned Use of Force, the hand-held video camera will be

                   utilized.” (Id. ¶ 11.)

       31.     The time limits for restraint under the 2015 Policy were as follows:

               a. “The time limit for anyone placed in the chair will be two (2) hours.” Id. ¶

                   12a.

               b. “All restraints will be checked by a staff member hourly.” Id. ¶ 12b.

               c. The time limit “may be extended but only under direct medical supervision or

                   at the direction of the Warden.” Id. ¶ 12c.

               d. “No inmate may remain in the chair for more than eight hours unless

                   mandated by Mental Health representatives or the Warden.” Id. ¶ 12d.

               e. “Range of motion exercises must be performed regularly.” Id.

       32.      Defendants Columbia County and Warden Varano understood that appropriate

policies and procedures regarding restraint chair use had to be adopted, followed and enforced to

prevent inmate deaths and serious injuries caused by restraint chair misuse, and to prohibit

correctional staff from subjecting inmates to excessive force or otherwise using the restraint

chair to inflict cruel and unusual punishment on inmates.

       33.      Defendants Columbia County and Warden Varano understood that in order for

the 2015 Policy and any other applicable policies and procedures to be followed, correctional

staff (including medical staff) had to be adequately trained regarding those policies and, more

generally, regarding the safety dangers associated with restraint chair usage, including the risk of

death or serious injury associated with prolonged restraint chair confinement.



                                                 7
          Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 9 of 35




       34.     Defendants Columbia County and Warden Varano understood that in order for the

prison’s policies and procedures to be followed, only appropriately trained correctional staff

(including medical staff) could and should be permitted to place an inmate in a restraint chair,

monitor an inmate restrained in the chair, perform medical supervision of an inmate in the

restraint chair, and/or make any decisions related to restraint chair usage.

       35.     Defendants Columbia County and Warden Varano understood that in order for the

2015 Policy and any other applicable policies and procedures to be followed, they had to be

strictly enforced, with appropriate reviews of instances of restraint chair usage to assess

compliance with applicable polices and training, education and (if necessary) discipline imposed

on correctional staff when violations occurred.

       36.      On information and belief, the Columbia County Prison restraint chair has

routinely been used in violation of the prison’s own policies and procedures, including the rules

governing time limits.

       37.     Defendants Columbia County and Warden Varano have failed to ensure that

correctional and medical staff received appropriate training regarding both (a) the safety dangers

associated with the restraint chair generally (including the risks of prolonged restraint chair

confinement) and (b) the 2015 Policy and any other applicable policies and procedures

governing use of the chair.

       38.     Defendants Columbia County and Warden Varano have failed to enforce the 2015

Policy and any other applicable policies and procedures by failing to cite or discipline

correctional staff (or conduct additional training and education) when violations have occurred.

       39.     Defendants Columbia County and Warden Varano understood that by failing both

to train prison correctional staff (including medical staff) regarding restraint chair usage and to



                                                  8
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 10 of 35




enforce the 2015 Policy and any other applicable policies and procedures, inmates would be

subjected to excessive force and cruel and unusual punishment at Columbia County Prison and

would be placed at risk of serious injury or death.

       40.     As a result of the failure of Defendants Columbia County and Warden Varano

over many years to follow or enforce appropriate policies in its restraint chair usage, prison

correctional staff and medical staff including the individual defendants named herein had

absolutely no understanding of the risks of inmate death or serious injury associated with

prolonged restraint chair confinement. Moreover, to the extent that they had any understanding

of the 2015 Policy or any other applicable policies or procedures, they had no fear of reprimand

or other consequence for failing to follow those policies, particularly those governing time limits

and the need to provide timely medical treatment.

       B.      Background on Tyler Jay Evans

       41.     In June 2019, Tyler Evans resided in Berwick, PA, with his mother, Tylee R.

Ruskuski, and stepfather, Justin J. Ruskuski.

       42.     Starting at a very young age, Tyler Evans received mental health and other

services through the Columbia Montour Snyder Union Service System (“CMSU”) for severe

intellectual disability and mental illness.

       43.     As he grew older, Tyler Evans received psychiatric care and was treated with

prescription medications for diagnoses including Attention Deficit Hyperactivity Disorder and

Oppositional Defiant Disorder.

       44.     His intellectual limitations and psychiatric conditions made Tyler Evans prone to

behavior that led to occasional encounters with law enforcement.




                                                 9
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 11 of 35




       45.       As of June 2019, Tyler Evans was serving a sentence of one-year probation with

Columbia County Adult Probation/Parole Department for an April 8, 2019 guilty plea to a

Disorderly Conduct offense committed on March 5, 2019.

       46.       Tyler Evans was incarcerated at Columbia County Prison from March 5, 2019 to

March 8, 2019 related to that offense and the prison staff was familiar with Tyler Evans

(including his intellectual limitations and mental illness) based on this and other periods of

incarceration.

       47.       Notwithstanding his intellectual and emotional challenges and the troubles they

sometimes caused, Tyler Evans had the capacity for love and joy, and he was cherished by his

mother, stepfather, plaintiff Judy Evans and other family.

       C.        Events of June 1 and June 2, 2019

       48.       The death of Tyler Evans was the subject of a public proceeding (or “Inquest”)

conducted by the Columbia County Coroner on February 3, 2020 pursuant to Section 1219(b) of

the Pennsylvania Coroner’s Statute. Any testimony referred to below is testimony that was

given under oath at the Inquest.

                 1.     Tyler Evans’s arrest

       49.       Shortly after midnight on Saturday, June 1, 2019, Briar Creek Township police

were called to the home of Tyler Evans, his mother and stepfather for a reported domestic

incident involving Tyler Evans and Mr. Ruskuski.

       50.       The officers located Tyler Evans seated in his bedroom and, though he was

agitated, he complied with the officers’ requests to stand up and place his hands behind his back.

       51.       Tyler Evans was handcuffed and placed in the back of a patrol car and the officers

began investigating the incident.



                                                 10
            Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 12 of 35




           52.   Based on the information provided by Mr. and Mrs. Ruskuski, Officer Kressler

concluded that the incident occurred because Tyler Evans mistakenly thought that his stepfather

was assaulting his mother during an argument.

           53.   Aware that Tyler Evans was on probation, Briar Creek Police Officer Justin

Kressler contacted Columbia County Adult Probation and spoke with the on-call Probation

Officer Caitlin Letteer.

           54.   Officer Kressler told Probation Officer Letteer that he was issuing a Non-Traffic

Citation for Harassment to Tyler Evans.

           55.   When questioned by Probation Officer Letteer, Officer Kressler stated that he

suspected that Tyler Evans was under the influence of a controlled substance.

           56.   Based on Officer Kressler’s suspicion, Probation Officer Letteer directed that

Tyler Evans be detained and taken to the Briar Creek Township Police Station for a urinalysis.

                 2.     Briar Creek Township Police Station

           57.   Officer Kressler and his partner transported Tyler Evans from his home to the

station.

           58.   According to the police report, Tyler Evans’s speech was “rapid” and “barely

audible” but the report quotes him as saying that someone “‘may have slipped him meth’” and

describe him as “crying and upset over the fear of ‘getting in trouble for something he didn’t

do.’”

           59.   According to the police report, Probation Officer Letteer arrived at Briar Creek

Township Police Station at 1:59 a.m. and a urinalysis was administered.




                                                11
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 13 of 35




        60.     According to the police report, Tyler Evans was restrained in a transport belt and

cuffed in the front at the police station, but he was compliant and cooperative with the officers’

instructions, including while providing a urine sample.

        61.     The urinalysis was positive for methamphetamine.

        62.     According to the police report authored by Officer Kressler, Probation Officer

Letteer had discretion whether or not to deem the positive urinalysis a probation violation and

order him to jail.

        63.     Probation Officer Letteer decided to do both, and, at her direction, arrangements

were made to transport Tyler Evans to Columbia County Prison for a probation violation.

        64.     According to the police report, as Officer Kressler and Probation Officer Letteer

began to drive Tyler Evans to Columbia County Prison at 2:25 a.m., he began making suicidal

comments.

        65.     According to the police report, Officer Kressler contacted CMSU at 2:30 a.m. and

reported Tyler Evans’s statements. Five minutes later, a CMSU crisis worker called Officer

Kressler back and they agreed that Tyler Evans would be taken to the Geisinger Bloomsburg

Hospital Emergency Room for evaluation for a possible involuntary confinement pursuant to

Section 302 of Pennsylvania’s Mental Health Procedures Act.

                3.     Geisinger Bloomsburg Hospital

        66.     Officer Kressler and Probation Officer Letteer brought Tyler Evans to the

Geisinger Bloomsburg Hospital Emergency Room, where he was examined by a triage nurse and

taken to a room in the Emergency Department for evaluation.

        67.     According to the Probation Officer’s report, the restraints were removed from

Tyler Evans at the hospital.



                                                12
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 14 of 35




       68.     Tyler Evans was evaluated by an emergency room physician, Jed Thomas Ritter,

M.D., shortly before 3:00 a.m.

       69.     In his note, Dr. Ritter stated that Tyler Evans was there for evaluation for possible

suicidal ideation after having “endorsed to the police that he wanted to kill himself” and tested

positive for methamphetamine.

       70.     In Dr. Ritter’s view, Tyler Evans appeared to be “mildly intoxicated.”

       71.     Dr. Ritter noted that Tyler Evans was “rambling with poor eye contact but states

that he had no plan as to how he would hurt himself and denies current suicidal ideation.”

       72.     Tyler Evans also denied auditory or visual hallucinations or other symptoms, was

not in acute distress, and was able to follow commands.

       73.     Dr. Ritter’s conclusion was that it was less likely that Tyler Evans had plans to

harm himself and “more likely there is an element of secondary gain” in his suicidal threats.

       74.     Dr. Ritter concluded that, because he had been arrested, the “safer option” was for

Tyler Evans to be placed on “suicide watch” for the next 24 hours while incarcerated.

       75.     A CMSU worker had arrived at the hospital while Tyler Evans was in the ER and

he agreed with the plan to discharge to police custody to be taken to prison.

       76.     On information and belief, the CMSU case worker did not independently evaluate

Tyler Evans before agreeing to his discharge to police custody and prison.

       77.     According to the Probation Officer’s report, upon learning that he would be

discharged from the hospital and taken to prison, Tyler Evans became “verbally combative” but

not “physically combative” and he continued to comply with directives.




                                                13
            Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 15 of 35




        78.     Though he was agitated, Tyler Evans was compliant with instructions at the

hospital to get into the police car and get out of the police car upon arrival at the prison at

approximately 4:00 a.m.

                4.      Columbia County Prison

                        a. Intake (4:06 a.m. to 4:21 a.m.)

        79.      Upon arriving at Columbia County Prison, Officer Kressler and Probation Officer

Letteer brought Tyler Evans to an intake area where a restraint chair was waiting.

        80.     Defendant Cunfer was the Columbia County Prison supervisor on duty at the

time.

        81.     According to testimony at the Inquest, Defendant Deputy Warden Nye was on

call and was Defendant Varano’s designee during the weekend of June 1 and 2, 2019.

        82.     Tyler Evans was seated in the restraint chair at approximately 4:06 a.m. Initially,

he was wearing the transport belt with handcuffs that he arrived in from the hospital.

        83.     For just under 10 minutes, Defendant Cunfer and other Columbia County Prison

staff spoke to Tyler Evans as he remained in the chair wearing the restraint belt and cuffs.

        84.     On at least one occasion, one of the correctional officers addressed Tyler Evans as

“retard.”

        85.     During this time, Tyler Evans was crying and asking to speak with his mother; a

call was placed but Tyler and his mother were not able to hear each other, and the line was

quickly disconnected.

        86.     Tyler Evans was not physically combative or threatening in any way.

        87.     At no time did any officer have to subdue Tyler Evans or take any defensive

action whatsoever.



                                                14
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 16 of 35




       88.       Nevertheless, at approximately 4:15 a.m., the transport belt and handcuffs were

removed from Tyler Evans, and Defendant Cunfer and the other Columbia County Prison

correctional officers strapped Tyler Evans into the restraint chair using the straps at the wrists,

ankles, torso and shoulders.

       89.       Defendant Cunfer and the other correctional officers who strapped Tyler Evans

into the restraint chair at 4:15 a.m. did so without any legitimate justification.

       90.       The Geisinger ER physician had recommended that Tyler Evans be placed on

suicide watch.

       91.       A restraint chair is not an appropriate or recognized method of suicide watch.

       92.       Defendant Cunfer and the correctional officers who strapped Tyler Evans into the

restraint chair at 4:15 a.m. either made a deliberate decision to use the restraint chair improperly

as a form of suicide watch or they were so poorly trained by Columbia County and Warden

Varano that they did not know that it was improper to use the chair for this purpose.

       93.       Moreover, Defendant Cunfer and the correctional officers who strapped Tyler

Evans into the restraint chair at 4:15 a.m. violated multiple provisions of the 2015 Policy.

       94.       They failed to notify Warden Varano or his designee Deputy Warden Nye that

they were placing Tyler Evans in the restraint chair in violation of 2015 Policy ¶ 10.

       95.       They failed to complete a Restraint Chair Log, including the Screening Tool

which documents the justification for restraint, in violation of 2015 Policy ¶ 3.

       96.       They also failed to use a hand-held video camera to record the unplanned Use of

Force in violation of 2015 Policy ¶ 11.

       97.       There were no exigent circumstances that prevented these officers from notifying

the Warden or Deputy Warden, completing the log or recording the event with a hand-held



                                                  15
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 17 of 35




camera as required by the 2015 Policy.         Tyler Evans was not engaged in any physically

threatening behavior, he posed no danger to himself or others as he was already restrained in the

transport belt and cuffs, and he had been consistently compliant with instructions since being

taken into custody earlier that morning.

          98.    Defendant Cunfer and the other correctional officers who strapped Tyler Evans

into the restraint chair at 4:15 a.m. either made a deliberate decision to violate the policies

(knowing that they would face no consequence for any violation) or were so poorly trained as to

be completely unaware of the policies.

          99.    At approximately 4:21 a.m., Columbia County Prison correctional officers

wheeled Tyler Evans out of the intake area on their way to take him to Columbia County Prison

Unit E.

                        b. Unit E in a cell (4:23 a.m. to 10:50 a.m.)

          100.   Tyler Evans arrived on Unit E in the restraint chair at approximately 4:23 a.m.

and was placed in a cell on the first floor.

          101.   On information and belief, Defendant Cunfer remained the supervisor in charge of

Columbia County Prison until his shift ended at 8:00 a.m. on June 1, 2019.

          102.   According to his Inquest testimony, Defendant Deputy Warden Nye was not

notified by anyone that Tyler Evans had been placed in the restraint chair until 7:00 a.m., when

Defendant Cunfer called him.

          103.   By this time, Tyler Evans had already been restrained longer than was permissible

under the 2015 Policy without direct medical supervision or the approval of the Warden.

          104.   Tyler Evans remained in the restraint chair in the Unit E cell for approximately

six-and-a-half hours.



                                                16
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 18 of 35




       105.    The interior of the cell was out of view of the surveillance camera and, on

information and belief, Columbia County Prison recorded no video of Tyler Evans in the cell (or,

if any such video was recorded, has not yet made that video available for review).

       106.    The six-and-a-half hours that Tyler Evans spent in a restraint chair in the Unit E

cell was more than three times longer than the two-hour time limit than the 2015 Policy

permitted without either direct medical supervision or the Warden’s approval.

       107.    Defendant Nye, Defendant Cunfer and the Columbia County Prison correctional

officers responsible for watching Tyler Evans did not seek the Warden’s approval to keep Tyler

Evans restrained in the chair for more than two hours and Tyler Evans was not under direct

medical supervision during this time.

       108.    There was no legitimate reason for Tyler Evans to be restrained in the chair at all

when adequate suicide watch could and should have been performed with him unrestrained and

confined to a cell.

       109.    Defendant Nye failed to ensure that there was appropriate justification for using

mechanical restraints at all let alone any duration beyond the two-hour limit provided by the

2015 Policy.

                      c. Unit E inside shower area (10:50 a.m. to 6:25 p.m.)

       110.    Defendant Nye testified that he received a call at approximately 10 a.m. on June 1

asking his permission to move Tyler Evans to a different area of Unit E.

       111.    Defendant Nye gave permission without taking any steps to ensure that continued

restraint was necessary or appropriate, that the reasons for restraint had been properly

documented, that Tyler Evans would receive timely and adequate medical care, or that he would

be kept appropriately informed of Tyler Evans’s status and condition going forward.



                                               17
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 19 of 35




       112.    Due to his failure to enforce or ensure compliance with the 2015 Policy,

Defendant Nye did not receive another report regarding Tyler Evans for another sixteen hours,

after Tyler Evans had suffered a fatal cardiopulmonary arrest and 911 had been called.

       113.    At approximately 10:50 a.m., Columbia County Prison correctional officers

wheeled Tyler Evans (still in the restraint chair) out of the cell and down to a shower area at the

other end of the floor.

       114.    The shower area was accessible via a gated door and portions were visible on the

surveillance camera.

       115.    The guards placed the restraint chair in the shower area, with Tyler Evans’s back

to the camera, and closed the gate behind him at approximately 10:56 a.m.             Tyler Evans

remained partially visible on camera through the gate.

       116.    To the extent that there had been one-to-one monitoring of Tyler Evans during

any of the preceding approximately six-and-a-half hours, there was no one-to-one monitoring of

Tyler Evans after this point.

       117.    Instead, there were periodic (and, for certain stretches of time, infrequent) checks

by prison staff.

       118.    Although the 2015 Policy prohibits any inmate from remaining in the restraint

chair “for more than eight hours unless mandated by Mental Health representatives or the

Warden,” Tyler Evans continued to be restrained in the chair well past 12:15 p.m. (i.e., 8 hours

after he was first placed in the chair) without either notice to the Warden or Deputy Warden Nye

or contact with any mental health representative.




                                                18
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 20 of 35




          119.   Despite multiple requests, Columbia County has not made available the

surveillance video from 12 noon to 1 p.m., so Plaintiff does not know what, if any, wellness

check was performed when the eight-hour time limit was reached.

          120.   Based on the surveillance video made available to Plaintiff to date, the next range

of motion check was not performed until 1:41 p.m. and there were only two more brief range of

motion checks over the next four hours thereafter.

          121.   Based on the surveillance video, Tyler Evans appeared agitated and distressed

while restrained in the chair, but he was cooperative with direction during the range of motion

checks.

          122.   At no time when the straps were unfastened during a range of motion check did

Tyler Evans act in a combative or threatening way.

          123.   On two occasions when guards offered him a cup of something to drink, Tyler

Evans was cooperative and compliant.

          124.   There continued to be no legitimate purpose to keep Tyler Evans restrained in the

chair when mechanical restraints were not necessary to prevent harm to himself or others – and,

in fact, were contributing to his agitation and distress – and were a totally inappropriate method

of suicide watch.

          125.   Ultimately, Tyler Evans remained in the restraint chair inside the shower area for

approximately seven-and-a-half hours.

          126.   By this time (approximately 6:25 p.m.), Tyler Evans had been in the restraint

chair for more than 14 hours. He continued to be agitated and distressed, frequently pleading to

speak with his “mommy.” Yet, despite Tyler Evans’s pre-existing mental health disorders and




                                                 19
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 21 of 35




obvious anguish, no mental health representative was contacted, and the Warden still had not

been notified of Tyler Evans’s continued restraint.

       127.    Due to some combination of malice, deliberate indifference and ignorance due to

lack of training, the correctional officers responsible for watching Tyler Evans throughout this

period continued to keep him restrained in the chair without seeking required supervisor

approval or necessary medical and mental health treatment, causing Tyler Evans’s medical and

psychological condition to continue to deteriorate.

                      d. Unit E outside the shower area (6:25 p.m. to 10:33 p.m.)

       128.    At approximately 6:25 p.m., several correctional officers wheeled Tyler Evans out

of the shower area and repositioned the restraint chair immediately outside the gate to the shower

area so that Tyler was now facing the surveillance camera.

       129.    Whereas Tyler Evans’s back had been to the camera while he was inside the

shower area, his face and body (partially obscured by an overhang on the prison wall) were now

visible on the surveillance camera.

       130.    The correctional officers left Tyler Evans in that location and no one returned to

check on him for more than 90 minutes.

       131.    After the restraint chair was repositioned outside of the shower area, Tyler Evans

can be seen clearly on the surveillance video straining relentlessly against the straps, twitching

about continuously in a vain effort to have any freedom of movement. On information and

belief, he continued to ask to speak with his mother.

       132.    Defendant Serena Novotney, LPN has testified that her shift on June 1, 2019 ran

from 5:30 a.m. until 9:30 p.m. and that she attended to Tyler Evans multiple times while on duty.




                                                20
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 22 of 35




          133.   Defendant Novotney has testified that she had no training in restraint chair use,

the adverse effects of prolonged restraint, or the possibility that continuing to fight physically

against restraints for long periods could result in death.

          134.   Defendant Novotney has testified that she checked on Tyler Evans’s restraints

several times over the course of her shift and she observed injuries caused by the restraints on

both wrists and one shoulder.

          135.   Defendant Novotney has testified that, at 6:38 p.m., she contacted Geisinger

Bloomsburg Hospital to get the results of Tyler Evans’s toxicology screen.

          136.   Defendant Novotney has testified that she was concerned about Tyler Evans’s

behavior when she called Geisinger Bloomsburg Hospital.

          137.   The nurse to whom Defendant Novotney spoke testified that she told Defendant

Novotney that “if she was concerned with his behavior, that he should be brought back to the

emergency department.”

          138.   Defendant Novotney denies that the nurse told her this, but regardless of whose

testimony is accurate, Defendant Novotney knew or acted in reckless disregard of the fact that

Tyler Evans could be brought back to Geisinger Bloomsburg Hospital for evaluation or

treatment.

          139.   Ms. Novotney has testified that, at 9:11 p.m., she contacted her nurse supervisor,

Lottie Neiswender, who instructed that Tyler Evans be provided Benadryl to try to get him to fall

asleep.

          140.   Ms. Novotney has testified that, pursuant to her nurse supervisor’s order, Tyler

Evans was given two 25 mg capsules of Benadryl at or about 9:20 p.m.




                                                  21
            Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 23 of 35




        141.    Ms. Novotney has testified that, if Benadryl were not effective, the next “medical

course of action” would be to contact a physician.

        142.    Ms. Novotney has testified that her shift then ended and she took no steps to

determine whether the Benadryl was effective and, if not, to ensure that a physician was

contacted.

        143.     Ms. Novotney has testified that she neither personally followed up nor gave

instructions to any other correctional or medical staff to do so.

        144.    Once Ms. Novotney’s shift ended, no medical staff was on duty at the prison until

8 a.m. the following morning. According to Defendant Varano’s testimony, it was the shift

commander’s responsibility to request assistance from medical staff on call in the event of an

emergency.

        145.    On information and belief, Tyler Evans briefly fell asleep at or about 10:00 p.m.

but then woke up quickly and resumed straining repeatedly against the straps and calling out in

distress.

        146.    Defendant Novotney’s complete failure to take any step to determine whether

Tyler Evans remained awake and agitated after 17 hours of restraint chair confinement and sleep

deprivation despite receiving 50 mg of Benadryl reflects both her deliberate indifference to Tyler

Evans’s serious medical need and her complete lack of understanding and training regarding the

dangers of prolonged restraint chair confinement.

        147.    Moreover, Columbia County’s failure to have any medical staff on duty after

Defendant Novotney’s shift ended was a direct violation of the 2015 Policy and resulted

inevitably in a failure to ensure that Tyler Evans received appropriate medical attention.




                                                 22
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 24 of 35




       148.    As a result, no physician was contacted despite Defendant Novotney’s testimony

that the appropriate medical course of action if 50 mg Benadryl did not calm Tyler Evans down

was to contact a physician.

       149.    As a result of both her deliberate indifference to Tyler Evans’s serious medical

need and her complete lack of understanding and training regarding the dangers of prolonged

restraint chair confinement, Defendant Novotney failed to recommend or ensure that Tyler Evans

be brought back to Geisinger Bloomsburg Hospital for evaluation or treatment.

                      e. Briefly moved to cell, outside the view of the camera
                         (10:33 to 10:41 p.m.)

       150.    At 10:33 p.m., four Columbia County correctional officers approached Tyler

Evans and wheeled him in the restraint chair back down to the same Unit E cell where he had

been from 4:22 a.m. to 10:45 a.m.

       151.    Tyler Evans remained out of view of the surveillance camera for the next

approximately eight minutes.

       152.    At 10:41 p.m., the guards wheeled Tyler Evans – still in the restraint chair, still

agitated, physically struggling and calling out in distress – out of the cell back to the location

where he had originally been placed at approximately 6:25 p.m.

                      f. Back outside the shower area (from 10:41 p.m. on)

       153.    Tyler Evans remained visibly distressed and agitated upon being returned to the

area outside the gate to the shower area, and he continued calling out and pleading to speak with

his mother.

       154.    At approximately 11:20 p.m., Tyler Evans was given something to drink. His left

arm was unfastened so he could hold the cup and drink it himself; he was completely cooperative

and made no threatening movement or gesture when his limb was freed.

                                               23
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 25 of 35




          155.   At midnight on June 2, 2019, the “Third Shift” came on duty at Columbia County

Prison.

          156.   Defendants Brent Harner and Patrick Zielecki were the Third Shift correctional

officers assigned to Tyler Evans, with Defendant Zielecki having one-on-one (or “constant

watch”) responsibility for Tyler Evans.

          157.   Defendant Jared Cunfer was the Third Shift commander.

          158.   No medical personnel was on duty at the prison during the Third Shift.

          159.   When the Third Shift started, Tyler Evans had already been restrained for

approximately 20 hours in violation of multiple prison policies.

          160.   Defendants Cunfer, Harner and Zielecki have each testified that they received no

training in that prolonged restraint could lead to death, but they all testified that they were trained

in CPR and first aid.

          161.   At approximately 1:04 a.m., Defendants Cunfer, Zielecki, and Harner performed

a range of motion check and offered Tyler Evans something to drink.

          162.   This was the first welfare check of Tyler Evans by any Third Shift personnel and

the first such check by any prison personnel for approximately an hour and forty-five minutes.

          163.   Since the last check at approximately 11:20 p.m., Tyler Evans had remained

agitated and distressed, though it is apparent from the surveillance camera footage that he was

fatiguing and, consistent with Ms. Novotney’s testimony, required physician evaluation.

          164.   The range of motion check starting at 1:04 a.m. was separately recorded by a

hand-held video camera that also captured the audio. On information and belief, this is the only

audio of Tyler Evans that remains available of the 22 hours that he spent in the restraint chair.




                                                  24
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 26 of 35




       165.      On this video, Tyler Evans appears exhausted and drained and his verbal

responses to questions (which Defendant Novotney had described as “clear” earlier in the

evening) are unintelligible and incoherent.

       166.      By this time, after 21 hours of restraint, Tyler Evans was obviously in urgent

need of physician attention.

       167.      Regardless of their woefully inadequate training in restraint chairs and the danger

of prolonged confinement and the complete failure of Defendant Novotney to provide them with

any instruction, Defendants Cunfer, Harner and Zielecki had sufficient knowledge from their

CPR and basic first aid training to recognize the signs and symptoms of declining medical and

mental status.

       168.      Due to some combination of malice, deliberate indifference and ignorance,

Defendants Cunfer, Harner and Zielecki concluded their check of Tyler Evans at 1:07 a.m. and

did not request any medical evaluation.

       169.      Defendant Cunfer left Unit E, leaving Defendants Harner and Zielecki responsible

for Tyler Evans’s well-being with Defendant Zielecki having no responsibility other than

constant watch of Tyler Evans.

       170.      Defendants Zielecki and Harner did nothing over the next 45 to 50 minutes other

than occasionally observe Tyler Evans from the guard bubble or elsewhere on Unit E as his

condition continued to deteriorate.

       171.      Defendant Harner testified that, at approximately 1:45 or 1:50 a.m., he observed

that Tyler Evans “seemed more exhausted” and that this was a “noticeable change” from an hour

earlier, but that he did “nothing” other than just “watching him.”




                                                 25
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 27 of 35




        172.    In the minutes leading up to 2:00 a.m., Tyler Evans was unconscious with visibly

diminished signs of life on the surveillance video.

        173.    Tyler Evans was dying right in front of Defendants Zielecki and Harner and they

did nothing more than stand idly by and watch.

                        g. The death of Tyler Evans

        174.    Defendant Harner testified that, when he and Defendant Zielecki “noticed [Tyler

Evans’s] breathing lessened,” Defendant Zielecki went to check on him.

        175.    According to the surveillance video, at approximately 2:01 a.m., Defendant

Zielecki approached Tyler Evans and jostled him but got no response.

        176.    By this time, Tyler Evans was critically in need of urgent medical attention,

breathing either faintly or not at all.

        177.    Despite being trained in CPR and first aid and having no responsibility other than

Tyler Evans’s welfare, Defendant Zielecki failed to measure Tyler Evans’s pulse or respiratory

rate, failed to perform CPR or provide any other form of medical assistance, and failed to call for

help.

        178.    Instead, Defendant Zielecki simply walked away, leaving Tyler Evans alone and

in (or on the verge of) cardiac arrest.

        179.    According to the surveillance video, Defendant Zielecki returned to observe Tyler

Evans at approximately 2:05 a.m.

        180.    Defendant Zielecki prodded Tyler Evans again – again getting no reaction.

        181.    Once more, Defendant Zielecki failed to measure his pulse or respiratory rate,

failed to perform CPR or provide any other form of medical assistance, and failed to call for

help.



                                                 26
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 28 of 35




       182.    For a second time in approximately five minutes, Defendant Zielecki simply

walked away from Tyler Evans, deliberately indifferent to his obvious and urgent need for

medical attention.

       183.    According to the surveillance video, Defendant Zielecki returned to observe Tyler

Evans at approximately 2:12 a.m.

       184.    For a third time, Defendant Zielecki jostled Tyler Evans and got no response.

       185.    Despite obvious signs that Tyler Evans had suffered (or was suffering) a life-

threatening emergency, Defendant Zielecki stood for several moments, stared at Tyler Evans as

he lay dying, and then walked away.

       186.    At approximately 2:14 a.m., Defendant Zielecki returned with Third Shift

commander Defendant Cunfer, who finally checked Tyler Evans’s pulse and felt nothing.

       187.    With Tyler Evans pulseless, unconscious and not breathing, Defendant Cunfer

and Defendant Zielecki poured water into his open mouth.

       188.    When Tyler Evans did not respond, 911 was called.

       189.    Over the next eleven minutes, correctional officers continued to observe Tyler

Evans and check his pulse before finally removing him from the restraint chair at 2:25 a.m. and

laying him on the cell block floor.

       190.    Not until approximately 2:25 a.m. – approximately 40 minutes after Defendants

Harner and Zielecki first noticed “lessened breathing,” 24 minutes after Defendant Zielecki first

got no response from Tyler Evans after shaking him, and 11 minutes after Defendant Cunfer felt

no pulse – did any correctional officer commence CPR.

       191.    Despite having “constant watch” responsibility for Tyler Evans and being trained

in CPR, Defendant Zielecki performed no respiratory or cardiac assessment, provided no medical



                                               27
         Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 29 of 35




care, and called for no medical assistance at any point during his shift, as Tyler Evans’s

condition deteriorated and progressed to fatal cardiac arrest.

       192.    Defendant Zielecki testified at the Inquest that he failed to recognize the medical

emergency because he was concerned that Tyler Evans may have been “faking it.”                 This

testimony reveals a shocking level of incompetence (reflecting Columbia County Prison’s

complete lack of adequate training of its correctional officers) and/or unapologetic deliberate

indifference to Tyler Evans’s serious medical needs and the gratuitous infliction of pain to which

Tyler Evans was subjected for 22 hours in violation of multiple prison policies.

       193.    Tyler Evans remained unresponsive and in cardiac arrest when paramedics arrived

on the block and took over the resuscitative efforts.

       194.    The EMS report states “[b]lood was noted near where the chair was initially

located in the cell area” and describes “abrasions to bilateral wrists, bilateral ankle, neck, sides

and circumferentially to the waist area” of Tyler’s body.

       195.    Tyler Evans remained in asystole with no signs of return of spontaneous

circulation for the duration of the paramedics’ efforts.

       196.    Life-saving efforts were discontinued, and Tyler Evans was pronounced dead on

June 2, 2019 at 3:13 a.m.

       197.    Following an autopsy, the official cause of death was listed as “complications of

an excited state associated with methamphetamine toxicity and restraint chair confinement.”

       198.    At no time did any correctional or medical staff contact the Warden or any mental

health representative to seek authority for the extraordinarily prolonged – and ultimately lethal –

restraint to which Tyler Evans was subjected.




                                                 28
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 30 of 35




          199.   Tyler Evans’s death was the direct and proximate result of the actions and

inactions of Columbia County and the individual defendants as alleged herein.

          200.   At all relevant times, all Defendants were aware that, by subjecting an

intellectually disabled and mentally ill young man to mechanical restraints for 22 hours, they

were subjecting Tyler Evans to a gratuitous infliction of wanton and unnecessary pain without

any legitimate purpose.

          201.   On information and belief, throughout the course of Tyler Evans’s restraint chair

confinement, Columbia County Prison correctional officers verbally abused and mocked him,

calling him “retarded” and using racial epithets.

          202.   At all relevant times, all Defendants were aware of Mr. Evans’s serious medical

needs and failed, with deliberate indifference and/or with gross and extraordinary negligence, to

ensure that Tyler Evans received the care and treatment that he needed.

          203.    As a direct result of the conduct of all defendants, jointly and severally, Tyler

Evans suffered grave injuries during the 22 hours from his arrival at Columbia County Prison on

June 1, 2019 until his untimely death on June 2, 2019, including but not limited to extreme

physical and emotional pain and suffering, loss of the ability to enjoy the pleasures of life,

disfigurement, embarrassment and humiliation.

V.        CAUSES OF ACTION

          A.     Wrongful Death Action - Judy K. Evans, Administratrix of the Estate of
                 Tyler Jay Evans v. All Defendants

          204.   The preceding paragraphs are incorporated by reference as though fully set forth

herein.




                                                29
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 31 of 35




          205.     Plaintiff Judy K. Evans, Administratrix of the Estate of Tyler Jay Evans, brings

this action under and by virtue of the Wrongful Death Act of the Commonwealth of

Pennsylvania, 42 Pa. C.S. § 8301.

          206.     Under the Wrongful Death Act, Tyler Jay Evans, deceased, left individuals who

may claim entitlement to recovery for damages as Wrongful Death Act beneficiaries, and it is on

behalf of any lawfully recognized beneficiaries that this action is brought. Those who may claim

entitlement are:

                 Tylee Ruskuski (Decedent’s Mother)
                 42 Water Dam Road, Lot 14
                 Berwick, PA 18603

                 Joseph Cunningham (Decedent’s Biological Father)
                 37 West 7th Street
                 Hazleton, PA 18201

          207.   Plaintiff Judy K. Evans, Administratrix of the Estate of Tyler Jay Evans, claims

the full measure of all claims and damages available under the Wrongful Death Act and

supporting case law.

          208.   Tylee Ruskuski and Joseph Cunningham, the potential beneficiaries under the

Wrongful Death Act, have been duly informed of this action.

          WHEREFORE, Plaintiff Judy K. Evans, Administratrix of the Estate of Tyler Jay

Evans, demands damages against all Defendants herein in an amount in excess of local

arbitration limits, exclusive of prejudgment and post-judgment interest.

          B.     Survival Action - Judy K. Evans, Administratrix of the Estate of Tyler Jay
                 Evans v. All Defendants

          209.   The preceding paragraphs are incorporated by reference as though fully set forth

herein.




                                                  30
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 32 of 35




          210.   As a result of the actionable conduct of all Defendants, Plaintiff’s decedent, Tyler

Jay Evans, was caused grave injuries and death resulting in the entitlement to damages by the

Estate of Tyler Jay Evans, deceased under the Survival Act of the Commonwealth of

Pennsylvania, 42 Pa. C.S. § 8302.

          211.   Plaintiff’s decedent, Tyler Jay Evans, died intestate, so any recovery by the estate

will be distributed to any lawfully recognized beneficiaries pursuant to Pennsylvania’s law of

intestacy.

          212.   Plaintiff Judy K. Evans brings this Survival Action on behalf of the

Administratrix of the Estate of Tyler Jay Evans and claims the full measure of damages under the

Survival Act.

          WHEREFORE, Plaintiff Judy K. Evans, Administratrix of the Estate of Tyler Jay

Evans, demands damages against all Defendants herein in an amount in excess of local

arbitration limits, exclusive of prejudgment and post-judgment interest.


VI.       CLAIMS FOR RELIEF

                                           COUNT I
             Plaintiff v. Defendants Varano, Nye, Novotney, Medical John Does 1-10
               Cunfer, Harner, Zielecki and Correctional Officer John Does 1-10
                                  Federal Constitutional Claims

          213.   The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          214.   Defendants Varano, Nye, Novotney, Medical John Does 1-10, Cunfer, Harner,

Zielecki and Correctional Officer John Does 1-10 subjected Tyler Evans to gratuitous infliction

of wanton and unnecessary pain and thereby violated Tyler Evans’s right to be free from cruel

and unusual punishment under the Eighth Amendment to the United States Constitution and/or



                                                  31
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 33 of 35




Tyler Evans’s right to due process of law under the Fourteenth Amendment to the United States

Constitution.

          215.   Defendants Varano, Nye, Novotney, Medical John Does 1-10, Cunfer, Harner,

Zielecki and Correctional Officer John Does 1-10 were deliberately indifferent to Tyler Evans’s

serious medical needs and thereby violated Tyler Evans’s right to be free from cruel and unusual

punishment under the Eighth Amendment to the United States Constitution and/or Tyler Evans’s

right to due process of law under the Fourteenth Amendment to the United States Constitution.


                                             COUNT II
                             Plaintiff v. Defendant Columbia County
                                  Federal Constitutional Claims

          216.   The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          217.   The violations of Mr. Evans’s constitutional rights under the Eighth and/or

Fourteenth Amendments to the United States Constitution, plaintiff’s damages, and the conduct

of the individual defendants were directly and proximately caused by the actions and inactions of

defendant Columbia County, which, with deliberate indifference, failed to establish and enforce

policies, practices and procedures to ensure that inmates at Columbia County Prison were not

restrained inappropriately, without good cause, and for excessive lengths of time in the restraint

chair.

          218.   The violations of Mr. Evans’s constitutional rights under the Eighth and/or

Fourteenth Amendments to the United States Constitution, plaintiff’s damages, and the conduct

of the individual defendants were directly and proximately caused by the actions and inactions of

defendant Columbia County, which, with deliberate indifference, failed to ensure through proper

training, supervision and discipline that the individual defendants complied with established

                                                32
           Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 34 of 35




policies, practices and procedures (a) for addressing the serious medical needs of inmates in

restraint chairs for prolonged lengths of time and (b) for avoiding the gratuitous infliction of

wanton and unnecessary infliction of pain caused by inappropriate and prolonged restraint chair

confinement.

                                           COUNT III
            Plaintiff v. Defendants Varano, Nye, Novotney, Medical John Does 1-10
              Cunfer, Harner, Zielecki and Correctional Officer John Does 1-10
                            Violation of Common Law Duty to Protect

          219.   The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          220.   The individual defendants were aware of Tyler Evans’s intellectual disability and

mental illness and, ultimately, urgent medical need for assistance, and they were in a position

and had a duty to protect Tyler Evans from suffering, harm and death, yet failed to do so, in

violation of the common law duty to protect and Section 323 of the Restatement (Second) of

Torts.

VII.      REQUESTED RELIEF

          221.   The preceding paragraphs are incorporated by reference as though fully set forth

herein.

          222.   Plaintiff demands a jury trial.




                                                   33
        Case 1:20-cv-00722-SES Document 1 Filed 04/30/20 Page 35 of 35




      WHEREFORE, Plaintiff respectfully requests:

          a. Compensatory damages as to all Defendants;

          b. Punitive damages as to Defendants Varano, Nye, Novotney, Medical John Does

             1-10, Cunfer, Harner, Zielecki and Correctional Officer John Does 1-10;

          c. Reasonable attorneys’ fees and costs; and

          d. Such other equitable relief as the Court deems appropriate and just.

                                           Respectfully submitted,

                                           YOUMAN & CAPUTO, LLC

Dated: April 30, 2020               BY:    ____________________________________
                                           DAVID J. CAPUTO, ESQUIRE
                                           ZACHARY ARBITMAN, ESQUIRE
                                           1635 Market Street, 16th Floor
                                           Philadelphia, PA 19103
                                           (215) 302-1999
                                           dcaputo@youmancaputo.com
                                           zarbitman@youmancaputo.com

                                           Attorneys for the Plaintiff




                                              34
